Fourth Court of Appeals
                                        San Antonio, Texas
                                             October 30, 2015

                                           No. 04-15-00364-CR



                                        Joe William MEURET, Jr.,
                                                 Appellant

                                                   v.
                                               The State /s
                                          The STATE of Texas,
                                                Appellee

                        From the 229th Judicial District Court, Duval County, Texas
                                       Trial Court No. 14-CRD-07
                               Honorable Ana Lisa Garza, Judge Presiding

                                                ORDER
               The Appellee’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellee’s brief
      is this date GRANTED. Time is extended to November 30, 2015.

                                                           PER CURIAM
      ATTESTED TO:        ____________________________
                          KEITH E. HOTTLE
                          CLERK OF COURT




cc:              Rumaldo Solis Jr.                           David D. Towler
                 400 E Gravis                                Law Office of David D. Towler
                 PO Drawer 1061                              410 E. Collins
                 San Diego, TX 78384                         P.O. Box 569
                                                             San Diego, TX 78384-2908